              Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 CHARLES BOWLES,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 PPD, INC., DAVID SIMMONS, JOE                       )
 BRESS, STEPEHN ENSLEY, MARIA                        )
 TERESA HILADO, COLIN HILL, JEFFREY                  )
 B. KINDLER, HUNTER PHILBRICK,                       )
 ALLEN THORPE, and STEPHEN H. WISE,                  )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on April 15, 2021 (the

“Proposed Transaction”), pursuant to which PPD, Inc. (“PPD” or the “Company”) will be acquired

by Thermo Fisher Scientific, Inc. (“Parent”) and Powder Acquisition Corp. (“Merger Sub,” and

together with Parent, “Thermo Fisher”).

       2.       On April 15, 2021, PPD’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Thermo Fisher. Pursuant to the terms of the Merger Agreement, PPD’s

stockholders will receive $47.50 in cash for each share of PPD common stock they own.

       3.       On May 25, 2021, defendants filed an information statement (the “Information

Statement”) with the United States Securities and Exchange Commission (the “SEC”).
             Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 2 of 9




       4.      The Information Statement omits material information with respect to the Proposed

Transaction, which renders the Information Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Information Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of PPD common stock.

       9.      Defendant PPD is a Delaware corporation and is a party to the Merger Agreement.

PPD’s common stock is traded on the NASDAQ, which is headquartered in New York, New York,

under the ticker symbol “PPD.”

       10.     Defendant David Simmons is Chief Executive Officer and Chairman of the Board

of the Company.

       11.     Defendant Joes Bress is a director of the Company.




                                                  2
             Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 3 of 9




       12.     Defendant Stephen Ensley is a director of the Company.

       13.     Defendant Maria Teresa Hilado is a director of the Company.

       14.     Defendant Colin Hill is a director of the Company.

       15.     Defendant Jeffrey B. Kindler is a director of the Company.

       16.     Defendant Hunter Philbrick is a director of the Company.

       17.     Defendant Allen Thorpe is a director of the Company.

       18.     Defendant Stephen H. Wise is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       20.     PPD is a leading global clinical research organization providing broad, integrated

drug development, laboratory, and lifecycle management services.

       21.     The Company’s customers include pharmaceutical, biotechnology, medical device,

academic, and government organizations.

       22.     On April 15, 2021, PPD’s Board caused the Company to enter into the Merger

Agreement with Thermo Fisher.

       23.     Pursuant to the terms of the Merger Agreement, PPD’s stockholders will receive

$47.50 in cash for each share of PPD common stock they own.

       24.     According to the press release announcing the Proposed Transaction:

       Thermo Fisher Scientific Inc. (NYSE: TMO) (“Thermo Fisher”), the world leader
       in serving science, and PPD, Inc. (Nasdaq: PPD) (“PPD”), a leading global provider
       of clinical research services to the pharma and biotech industry, today announced
       that their boards of directors have approved a definitive agreement under which
       Thermo Fisher will acquire PPD for $47.50 per share for a total cash purchase price
       of $17.4 billion plus the assumption of approximately $3.5 billion of net debt. This



                                                3
             Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 4 of 9




       represents a premium of approximately 24% to the unaffected closing price of
       PPD’s common stock on the Nasdaq as of Tuesday, April 13, 2021, or 32% to the
       60-day VWAP inclusive of that date. . . .

       Approvals and Financing

       The transaction, which is expected to be completed by the end of 2021, is subject
       to the satisfaction of customary closing conditions, including the receipt of
       applicable regulatory approvals.

       In addition to board approval, shareholders holding in aggregate approximately
       60% of the issued and outstanding shares of common stock of PPD have approved
       the transaction by written consent. No further action by other PPD shareholders is
       required to approve the transaction.

       Thermo Fisher has obtained committed bridge financing with respect to a portion
       of the purchase price. To fund the transaction, Thermo Fisher intends to use
       proceeds from debt financing and cash on hand.

       Advisors

       Barclays Capital, Inc. and Morgan Stanley & Co. LLC are serving as financial
       advisors to Thermo Fisher, and Cravath, Swaine & Moore LLP and Arnold & Porter
       Kaye Scholer LLP are serving as legal counsel. For PPD, J.P. Morgan Securities
       LLC is serving as exclusive financial advisor, while Simpson, Thacher & Bartlett
       LLP is serving as legal counsel.

The Information Statement Omits Material Information

       25.     Defendants filed the Information Statement with the SEC in connection with the

Proposed Transaction.

       26.     As set forth below, the Information Statement omits material information with

respect to the Proposed Transaction.

       27.     First, the Information Statement omits material information regarding the

Company’s financial projections.

       28.     The Information Statement fails to disclose, for each set of projections: (i) all line

items used to calculate adjusted EBITDA pre-share and post-share based compensation, adjusted

earnings per share, and unlevered free cash flow; and (ii) a reconciliation of all non-GAAP to



                                                 4
              Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 5 of 9




GAAP metrics.

        29.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        30.     Second, the Information Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, J.P. Morgan Securities LLC (“JPM”).

        31.     With respect to JPM’s Public Trading Multiples Analysis, the Information

Statement fails to disclose the individual multiples and metrics for the companies observed in the

analysis.

        32.     With respect to JPM’s Selected Transaction Analysis, the Information Statement

fails to disclose the individual multiples and metrics for the transactions observed in the analysis.

        33.     With respect to JPM’s Discounted Cash Flow Analysis, the Information Statement

fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the terminal values

for the Company; (iii) the individual inputs and assumptions underlying the discount rates and

perpetuity growth rates used in the analysis; (iv) the Company’s debt and cash; and (v) the number

of fully diluted Company shares outstanding.

        34.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        35.     Third, the Information Statement fails to disclose whether the Company entered

into any non-disclosure agreements that contained don’t ask, don’t waive provisions.




                                                    5
             Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 6 of 9




       36.     The omission of the above-referenced material information renders the Information

Statement false and misleading.

       37.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and PPD

       38.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       39.     The Individual Defendants disseminated the false and misleading Information

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. PPD is liable as the

issuer of these statements.

       40.     The Information Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Information

Statement.

       41.     The Individual Defendants were at least negligent in filing the Information

Statement with these materially false and misleading statements.

       42.     The omissions and false and misleading statements in the Information Statement

are material in that a reasonable stockholder will consider them important in deciding whether to

approve the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Information

Statement and in other information reasonably available to stockholders.



                                                  6
             Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 7 of 9




       43.     The Information Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       44.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       45.     Because of the false and misleading statements in the Information Statement,

plaintiff is threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                              Against the Individual Defendants

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants acted as controlling persons of PPD within the meaning

of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers and/or

directors of PPD and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Information Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       48.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Information Statement alleged by plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged



                                                  7
             Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 8 of 9




herein, and exercised the same.          The Information Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Information Statement.

       50.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Information Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                   8
           Case 1:21-cv-04874-UA Document 1 Filed 06/02/21 Page 9 of 9




      F.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: June 2, 2021                                  RIGRODSKY LAW, P.A.

                                             By: /s/ Gina M. Serra
                                                 Seth D. Rigrodsky
                                                 Timothy J. MacFall
                                                 Gina M. Serra
                                                 Vincent A. Licata
                                                 825 East Gate Boulevard, Suite 300
                                                 Garden City, NY 11530
                                                 Telephone: (516) 683-3516
                                                 Email: sdr@rl-legal.com
                                                 Email: tjm@rl-legal.com
                                                 Email: gms@rl-legal.com
                                                 Email: vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                 9
